DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “said top wall” and there is lack of antecedent basis for the limitation in the claim. It is unclear what the claim requires. It is unclear if the claim should refer to said one of said third wall or said bottom rail or said cover or if the claims should depend from claim 19 in which a top wall is defined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 17, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 10,954,716), hereinafter referred to as Anderson, in further view of Larsson et al. (US 2007/0158035), hereinafter referred to as Larsson.
Regarding claim 1, Anderson discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (22) (Fig 1) ; 
a bottom rail assembly (24) supported relative to said headrail assembly via one or more lift cords (42, 44), said bottom rail assembly comprising:  
5a bottom rail (24) including a top wall (70) extending along a top side of said bottom rail (Fig 10), said bottom rail further including opposed first and second sidewalls (80, 82) extending from said top wall along respective first and second sides of said bottom rail towards a bottom side of said bottom rail; said top wall of said bottom rail defining at least one mounting aperture (aperture aligned with 134 through which fasteners pass through and couple to 70)
a lift system (lift stations) positioned within an interior of said bottom rail and operable to 10raise and lower said bottom rail assembly relative to said head rail assembly by adjusting an effective length of said one or more lift cords extending between said headrail and bottom rail assemblies, said lift system including at least one system component mounted to said top wall of said bottom rail (Fig 10, 12); and 
a user actuatable component (62) positioned relative to one of said first sidewall 15or said second sidewall along an exterior of said bottom rail, said user actuatable component configured to be actuated to control an operation of said lift system.  
	Although Anderson discloses the at least one system component comprises at least one mounting element (132) with a fastener configured to be inserted into said at least one mounting aperture for securing the system component to the top wall, Anderson fails to disclose a snap-fit connection between said system component and said top wall of the bottom rail. However, Larsson discloses that it is known to provide a snap-fit connection between elements in order to secure the elements together. Larsson discloses a component (19) that is inserted into an aperture (39) (Fig 2) and the component (19) snap fitting with the aperture so that the component is connected to the bottom rail. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson and substitute the mounting element (132) and fastener arrangement with the snap-fitting component (19) taught by Larsson since it provides an equivalent means of fastening and securing elements together with the benefit of reduced number of parts and by incorporating a snap-fit element, eliminates the need for a separate fastener. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 4, Anderson discloses said at least one system component comprises a brake (60) configured to selectively engage a lift rod (56) of said lift system; and said user actuatable component (62) comprises a button (62) configured to actuate said brake 5between a locked position, at which said brake engages said lift rod to prevent rotation of said lift rod within said bottom rail, and an unlocked position, at which said brake disengages said lift rod to allow said lift rod to rotate relative to said bottom rail (it is noted that as evident in Fig 2, 60 has element 132 similar to that shown in Fig 9).  
Regarding claim 5, Anderson discloses said at least system one component comprises a lift station of said lift system; and at least one of said at least one mounting element or said at least one mounting aperture is configured such that said lift station is only installable relative to said top wall of said bottom rail in a single orientation (Fig 12).  
Regarding claim 6, Anderson as modified with Larsson discloses said at least one mounting element comprises a first mounting element (132) and a second mounting element (132); said at least one mounting aperture comprises a first mounting aperture (aligning with 134) and a second 5mounting aperture (aligning with 133); said first mounting element is configured such that said first mounting element can only be inserted through one of said first mounting aperture or said second mounting aperture when installing said lift station relative to said top wall of said bottom rail (Fig 2).  
Regarding claim 26, Anderson as modified with Larsson discloses said top wall (70) of said bottom rail defines an inner surface and an outer surface, with the at least one mounting aperture (aperture aligning with 134) extending through said top wall from said inner surface to said outer surface; said at least one mounting element (132) comprises at least one mounting hook (132 of Anderson as modified with Larsson has hooks of 19) configured to be inserted into said at least one mounting aperture along said inner surface of said top wall; a portion of said at least one mounting hook is configured engage said outer surface of said top wall upon said portion of said at least one mounting hook being inserted through said at least one mounting aperture  (Fig 2 of Larsson).
Regarding claim 17, Anderson discloses a covering for an architectural structure, said covering comprising:
a headrail assembly (22) (Fig 1) ; 
a bottom rail assembly (24) supported relative to said headrail assembly via one or more lift cords (42, 44), said bottom rail assembly comprising:  
5a bottom rail (Fig 10) including a first sidewall and a second sidewall, said first sidewall extending along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extending along a rear side of said bottom rail between said opposed top and bottom sides, said bottom rail further including a third wall (bottom wall) extending between said first and second sidewalls along one of said top side or said bottom side of said bottom rail and first and second rail retention elements (72) provided in operative association with said first and second walls, respectively; 
a separate cover (70) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom 38HUD-159rail assembly, said cover including first and second cover retention members (72) configured to be snapped into position relative to said first and second rail retention elements (Fig 13), respectively, of said bottom rail to secure said cover to said bottom rail; and 
a lift system (lift station) comprising least one system component mounted to one of said third wall of said 15bottom rail or said cover such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover;
wherein, said one of said third wall of said bottom rail or said cover defines at least one mounting aperture (aligned with 134), said at least one system component comprises at least one mounting element (132) configured to be aligned with said at least one mounting aperture.
Although Anderson discloses the at least one system component comprises at least one mounting element (132) with a fastener configured to be inserted into said at least one mounting aperture for securing the system component to the top wall, Anderson fails to disclose a snap-fit connection between said system component and said top wall of the bottom rail. However, Larsson discloses that it is known to provide a snap-fit connection between elements in order to secure the elements together. Larsson discloses a component (19) that is inserted into an aperture (39) (Fig 2) and the component (19) snap fitting with the aperture so that the component is connected to the bottom rail. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson and substitute the mounting element (132) and fastener arrangement with the snap-fitting component (19) taught by Larsson since it provides an equivalent means of fastening and securing elements together with the benefit of reduced number of parts and by incorporating a snap-fit element, eliminates the need for a separate fastener. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 20, Anderson as modified with Larsson discloses said third wall comprises a bottom wall of said bottom rail extending along said bottom side of said bottom rail between said first and second sidewalls; and said at least one system component is mounted to said cover (70) via said snap-connection such that said at least 5one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said cover.
Regarding claim 21, modified Anderson discloses wherein: said first and second retention elements (92) comprise opposed first and second retention flanges extending inwardly from said first and second sidewalls, respectively, along said bottom side of said bottom rail; and said first and second retention members (72 has walls at 170, Fig 11) comprise first and second retention walls configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail (Fig 13).  
Regarding claim 22, modified Anderson discloses said at least one system component comprises a brake (60) configured to selectively engage a lift rod of said lift system.  
Regarding claim 23, modified Anderson discloses said at least one system component comprises a lift station (100) of said lift system; and at least one of said at least one mounting element (132) or said at least one mounting aperture is configured such that said lift station is only installable relative to said one of said third wall of said bottom rail or said cover in a single orientation.  
Regarding claim 24, modified Anderson discloses said at least one mounting element comprises a first mounting element (132) and a second mounting element (132, Fig 3); said at least one mounting aperture comprises a first mounting aperture and a second mounting aperture (apertures in 70 aligning with 134 of 132); said first mounting element is configured such that said first mounting element can only be inserted through one of said first mounting aperture or said second mounting aperture when installing said lift station relative to said one of said third wall of said bottom rail or said cover.  
Regarding claim 25, Anderson as modified with Larsson discloses said one of said third wall of said bottom rail or said cover (70) defines an inner surface and an outer surface, with the at least one mounting aperture (aperture aligning with 134) extending through said top wall from said inner surface to said outer surface; said at least one mounting element (132) comprises at least one mounting hook (132 of Anderson as modified with Larsson has hooks of 19) configured to be inserted into said at least one mounting aperture along said inner surface of said one of said third wall of said bottom rail or said cover; a portion of said at least one mounting hook is configured engage said outer surface of said third wall of said bottom rail or said cover upon said portion of said at least one mounting hook being inserted through said at least one mounting aperture  (Fig 2 of Larsson).
Claims 17, 19, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0087387) in view of Larsson.
Regarding claim 17, Chen discloses. A covering for an architectural structure, said covering comprising: 
a headrail assembly (Fig 7) ; 
a bottom rail assembly (10) supported relative to said headrail assembly via one or more lift cords (Figs 2-7), said bottom rail assembly comprising:  
5a bottom rail (14) including a first sidewall and a second sidewall (vertical walls extending from 14; Figs 2-7); said first sidewall extending along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extends along a rear side of 5said bottom rail between said opposed top and bottom sides; and said bottom rail further including a third wall (bottom wall of 14) extending between said first and second sidewalls along one of said top side or said bottom side of said bottom rail and  first and second rail retention elements provided in operative association with said first and second walls (ledges of walls that engage 24), respectively; 
a separate cover (12) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom 38HUD-159rail assembly (Figs 2-7), said cover including first and second cover retention members (24) configured to be snapped into position relative to said first and second rail retention elements, respectively, of said bottom rail to secure said cover to said bottom rail; and 
a lift system (16) comprising least one system component mounted to one of said third wall of said 15bottom rail or said cover (mounted to cover 12) such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover,
wherein, said one of said third wall of said bottom rail or said cover defines at least one mounting aperture (22) (Fig 2 and 3);
said at least one system component comprises at least one mounting element (29)  (Fig 3) configured to be inserted into said at least one mounting aperture.
Although Chen discloses said at least one mounting element and said at least mounting aperture provide a connection between said system component and said one of said third wall of said bottom rail or said cover, Chen fails to disclose a snap-fit connection. Larsson discloses that it is known to provide a snap-fit connection between elements in order to secure the elements together. Larsson discloses a component (19) that is inserted into an aperture (39) (Fig 2) and the component (19) snap fitting with the aperture so that the component is connected to the bottom rail. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and provide the mounting element (29) as the snap-fitting component (19) taught by Larsson since it provides an equivalent means of fastening and securing elements together with the benefit of reduced number of parts and by incorporating a snap-fit element, eliminates the need for a separate fastener while also allowing the cord to Chen to pass through. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 20, Chen discloses said third wall (bottom wall of 14) comprises a bottom wall of said bottom rail extending along said bottom side of said bottom rail between said first and second sidewalls (Figs 2-7); and said at least one system component is mounted to said cover (12), as modified above, via said snap-fit connection taught by Larsson, such that said at least 5one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said cover.
Regarding claim 19, according to a second interpretation of Chen, the bottom rail assembly comprises a bottom rail (12) which comprises first and second walls (protruding downwardly from 12) and a cover (14) have retention members (elements engaging 24),  and the bottom rail comprises a third wall (top wall of 12) and the third wall comprises a top wall of said bottom rail extending along said top side of said bottom rail between said first and second sidewalls; and said at least one system component (16) is mounted to said top wall of said bottom rail 5such that said at least one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said top wall. As modified with Larsson above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and provide the mounting element (29) as the snap-fitting component (19) taught by Larsson since it provides an equivalent means of fastening and securing elements together with the benefit of reduced number of parts and by incorporating a snap-fit element, eliminates the need for a separate fastener while also allowing the cord to Chen to pass through. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 21, modified Chen discloses wherein: said first and second retention elements comprise opposed first and second retention flanges (flanges of 14 extending inward to engage 24, Fig 4) extending inwardly from said first and second sidewalls, respectively, along said bottom side of said bottom rail; and said first and second retention members comprise first and second retention walls (24) configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail (Fig 5).  
Regarding claim 25, modified Chen discloses wherein: said one of said third wall of said bottom rail or said cover defines an inner surface and an outer surface, with the at least one mounting aperture (22) extending through said top wall from said inner surface to said outer surface (Fig 3); said at least one mounting element comprises at least one mounting hook (as taught by Larsson) configured to be inserted into said at least one mounting aperture along said inner surface of said one of said third wall of said bottom rail or said cover; a portion of said at least one mounting hook is configured engage said outer surface of said one of said third wall of said bottom rail or said cover upon said portion of said at least one mounting hook being inserted through said at least one mounting aperture.  
Claims 1-3, 5, 17, 19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ciuca et al. (US 7,096,917), hereinafter referred to as Ciuca, in further view of Landess (US 2,716,448).
Regarding claim 1, Ciuca discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (302); 
a bottom rail assembly (Fig 15) supported relative to said headrail assembly via one or more lift cords, said bottom rail assembly comprising: 
a bottom rail including a top wall extending along a top side of said bottom rail, said bottom rail further including opposed first and second sidewalls extending from said top wall along respective first and second sides of said bottom rail towards a bottom side of said bottom rail (Fig 21), said top wall of said bottom rail defining at least one mounting aperture (aperture receiving mounting element of 326; Fig 21) ; 
a lift system (Fig 18) positioned within an interior of said bottom rail and operable to raise and lower said bottom rail assembly relative to said head rail assembly by adjusting an effective length of said one or more lift cords extending between said headrail and bottom rail assemblies, said lift system including at least one system component, said at least one system component comprising at least one mounting element (Fig 18) configured to be inserted into said at least one mounting aperture, 
a user actuatable component (348) positioned relative to one of said first sidewall or said second sidewall along an exterior of said bottom rail, said user actuatable component configured to be actuated to control an operation of said lift system (Fig 21).  
Ciuca fails to disclose said at least one mounting element and said at least one mounting aperture being configured to provide a snap-fit connection between said system component and said top wall of said bottom rail. Instead, Ciuca shows a fastener securing the system component through the aperture (Fig 18 and 21). However, Landess discloses that it is known to utilize a fastener (24) that provides a snap fit between elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciuca such that the mounting element is secured to the aperture via a snap fit connection fastener, as taught by Landess, since it is a known technique for securing elements together. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, Ciuca discloses wherein: said bottom rail defines an open bottom end between said first and second sidewalls along said bottom side of said bottom rail (Fig 21, open end covered by 304); and said bottom rail assembly further comprises a separate cover (304) extending along said bottom side of said bottom rail.  
Regarding claim 3, Ciuca discloses wherein: said bottom rail includes opposed first and second retention flanges extending inwardly from said first and second sidewalls (ends engaging 304), respectively, along said bottom side of said bottom rail; and said cover defines first and second retention walls (end walls engaging the sidewalls) configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail.  
Regarding claim 5, Ciuca discloses said at least one system component comprises a lift station of said lift system (308); and at least one of said at least one mounting element or said at least one mounting aperture is configured such that said lift station is only installable relative to said top wall of said bottom rail in a single orientation.  
Regarding claim 17, Ciuca discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (Fig 15); 
a bottom rail assembly supported relative to said headrail assembly via one or more lift cords (Fig 15), said bottom rail assembly comprising: 
a bottom rail including a first sidewall and a second sidewall, said first sidewall extending along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extending along a rear side of said bottom rail between said opposed top and bottom sides (Fig 21), said bottom rail further including a third wall (top wall) extending between said first and second sidewalls along one of said top side or said bottom side of said bottom rail and first and second rail retention elements provided in operative association with said first and second sidewalls (engaging 304), respectively; 
a separate cover (304) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom rail assembly, said cover including first and second cover retention members (end walls of 304 engaging the sidewalls) configured to be snapped into position relative to said first and second rail retention elements, respectively, of said bottom rail to secure said cover to said bottom rail; and 
a lift system (308) comprising least one system component mounted to one of said third wall of said bottom rail or said cover such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover wherein: 
said one of said third wall of said bottom rail or said cover defines at least one mounting aperture (top wall has aperture for supporting the lift system); 
4ATTORNEY DOCKET NUMBER: said at least one system component comprises at least one mounting element configured to be inserted into said at least one mounting aperture (Fig 21); and 
Ciuca fails to disclose said at least one mounting element and said at least one mounting aperture being configured to provide a snap-fit connection between said system component and third wall or cover of said bottom rail. Instead, Ciuca shows a fastener securing the system component through the aperture (Fig 18 and 21). However, Landess discloses that it is known to utilize a fastener (24) that provides a snap fit between elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciuca such that the mounting element is secured to the aperture via a snap fit connection fastener, as taught by Landess, since it is a known technique for securing elements together. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 19, Ciuca as modified with Landess discloses wherein: said third wall comprises a top wall of said bottom rail extending along said top side of said bottom rail between said first and second sidewalls; and said at least one system component is mounted to said top wall of said bottom rail via said snap-fit connection (taught by Landess) such that said at least one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said top wall.  
Regarding 21, Ciuca discloses said first and second retention elements (extending from sidewalls and engaging 304) comprise opposed first and second retention flanges extending inwardly from said first and second sidewalls, respectively, along said bottom side of said bottom rail (Fig 21); and said first and second retention members comprise first and second retention walls (end walls of 304) configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail.  
Regarding claim 23, Ciuca as modified with Landess discloses said at least one system component comprises a lift station (308) of said lift system; and at least one of said at least one mounting element or said at least one mounting aperture is configured such that said lift station is only installable relative to said one of said third wall of said bottom rail or said cover in a single orientation.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited references, Larsson and Landess, have been applied in new combinations to teach the newly added subject matter. It is the new grounds of rejection that teach the amended claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634